 1
 2
 3
 4

 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   ANNETTE HORN, an individual on behalf       Case No. 2:17-cv-01967-MCE-KJN
     of herself and others similarly situated,
12                                               Case Consolidated with:
                   Plaintiff,                    Case No.: 2:18-cv-00998-JAM-AC
13
14          v.                                   The Hon. Morrison C. England, Jr.

15   RISE MEDICAL STAFFING, LLC; and             ORDER ON NOTICE OF CLASS ACTION
     DOES 1 to 10 inclusive,                     SETTLEMENT AND JOINT
16                                               STIPULATION TO EXTEND DEADLINE
                   Defendants.                   FOR SUBMITTING DISPOSITIONAL
17                                               DOCUMENTS
18

19   TEKARY WRIGHT, an individual, on
     behalf of herself and on behalf of all
20   persons similarly situated,

21                 Plaintiff,

22          vs.
23   ADVANCED MEDICAL PERSONNEL
     SERVICES, INC., a Corporation; RISE
24   MEDICAL STAFFING, LLC, a Limited
     Liability Company; and DOES 1 through
25
     50, Inclusive,
26
                   Defendants.
27
28

     [PROPOSED] ORDER ON NOTICE OF CLASS ACTION SETTLEMENT AND JOINT
       STIPULATION TO EXTEND DEADLINE FOR DISPOSITIONAL DOCUMENTS
 1          On April 17, 2019, the parties in the above-captioned consolidated actions filed a Notice of
 2   Class Action Settlement and Joint Stipulation to Extend Deadline for Submitting Dispositional

 3   Documents (“Stipulation”).    Pursuant to that Stipulation, and good cause appearing, IT IS
 4   HEREBY ORDERED THAT:
 5          The parties shall file the motion for preliminary approval of the proposed class action
 6   settlement (“Motion for Preliminary Approval”) by June 17, 2019; and
 7          The consolidated actions are hereby stayed pending the filing of the Motion for Preliminary
 8   Approval or further order from this Court.
 9          IT IS SO ORDERED.
10   Dated: April 18, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     2
     ORDER ON NOTICE OF CLASS ACTION SETTLEMENT AND JOINT STIPULATION
             TO EXTEND DEADLINE FOR DISPOSITIONAL DOCUMENTS
